Citation Nr: 1531431	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  08-13 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bruxism.
.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to April 1973, October 1983 to July 1984, and from July 1985 to October 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in September 2006 by the Los Angeles, California, Regional Office (RO), of the Department of Veterans Affairs (VA).

In October 2012, the Board remanded this claim for further development.

As discussed below, the Board is granting service connection for bruxism, and the Veteran asserts that the resulting wear on his teeth has necessitated crowns and caused tooth loss.  Accordingly, the Board finds that a service connection claim for dental disorders, both for compensation and treatment purposes, as secondary to service-connected bruxism, has been raised by the record and is REFERRED to the RO for development. See Mays v. Brown, 5 Vet. App. 302 (1993).   


FINDING OF FACT

The Veteran developed bruxism during active service, and the condition has persisted since service.  


CONCLUSION OF LAW

The criteria for service connection for bruxism have been met.  38 U.S.C.A §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for bruxism, a disability manifested by involuntary teeth clenching and grinding.  He asserts that this disability initially manifested during service and has persisted and increased in severity since service.  

At the outset, the Board acknowledges that when remanding the claim in 2012, the Board indicated that the Veteran's bruxism claim was essentially a claim for a dental disorder.  In that regard, service connection for compensation or treatment purposes is available only for certain types of dental disorders.  See 38 C.F.R. §§ 3.381, 4.150.  However, after further consideration, the Board determines that for the purposes of this appeal, bruxism is not a dental disorder, per se, but more analogous to an involuntary muscle disorder of the jaw muscles, although the condition may create secondary dental disorders.  Bruxism is defined in Dorland's Illustrated Medical Dictionary as "involuntary, nonfunctional, rhythmic or spasmodic gnashing, grinding, and clenching of teeth (not including chewing movements of the mandible), usually during sleep, sometimes leading to occlusal trauma."  See Dorland's Illustrated Medical Dictionary, 257 (32st ed. 2012). Inasmuch as dental trauma is a by-product of bruxism, and that even if dental trauma is avoided by the use of a dental guard, bruxism would still exist, the Board will not construe bruxism as a dental disorder for the purposes of this appeal.   

Accordingly, the standard criteria for establishing service connection are applicable to this claim.  In order to establish service connection, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Per the medical opinion of a VA dentist who examined the Veteran in December 2012 and concluded that the Veteran's current bruxism began during service, a panoramic dental x-ray performed in October 1972 (during the Veteran's active service) evidences dental attrition due to bruxism, and this is the first evidence of bruxism of record.  Moreover, his reservist dental examinations performed in the 1980's through 1990's continue to reflect findings of bruxism and the prescription of a dental mouth guard to prevent the Veteran's involuntary teeth grinding from causing further damage to his teeth.  Furthermore, teeth wear and damage caused by bruxism was also observed on VA examinations performed in April 2006 and December 2012.  

Accordingly, given this evidence of in-service onset of the Veteran's currently-diagnosed bruxism, a basis for granting service connection for bruxism has been presented; accordingly, service connection for bruxism is warranted.


ORDER

Service connection for bruxism is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


